Citation Nr: 0417333	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-21 887	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for right hip disability 
as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Huntington, West Virginia RO.

In accordance with the veteran's request, a personal hearing 
at the RO was scheduled in March 2003 and then rescheduled in 
April 2003.  However, he failed to report for that hearing.

Given the grant of the application to reopen a claim of 
service connection for left knee disability, as set forth 
below, the Board will address the underlying question of 
service connection for left knee disability in the remand 
that follows the decision below.  The claim of whether new 
and material evidence has been received to reopen a 
previously denied claim of service connection for right hip 
disability as secondary to service-connected right knee 
disability will also be addressed in the remand.


FINDINGS OF FACT

1.  By rating action in February 1991, the RO denied a claim 
of entitlement to service connection for left knee 
disability.  The veteran was notified of the denial by letter 
dated in February 1991, but he did not initiate an appeal.  

2.  Certain new evidence received since the February 1991 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
left knee disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for left knee disability 
has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally sought entitlement to service 
connection for left knee disability in January 1991.  Based 
on the evidence of record, by rating action of February 1991, 
the RO denied a claim of entitlement to service connection 
for left knee disability on the basis that the evidence did 
not demonstrate the existence of a then-current left knee 
disability.  The RO notified the veteran of that decision in 
February 1991, but he did not initiate an appeal within the 
one-year period allowed and, as a result, the denial became 
final.  38 C.F.R. §§ 19.129, 19.192 (1990).

The veteran submitted a statement in January 1999 requesting 
that his statement be accepted as a claim for service 
connection for left knee condition secondary to right knee 
condition.  The RO wrote to the veteran in March 1999 and 
provided him detailed information on what the veteran needed 
to submit in order to establish a well-grounded claim.  The 
letter did not make any reference to the prior final denial 
of the veteran's claim for the same issue and did not provide 
any information regarding the requirement to submit new and 
material evidence to reopen a claim for service connection 
for left knee disability.  

The veteran's claim was denied in February 2000 as being not 
well grounded.  

The RO wrote to the veteran in September 2002 and informed 
him that his claim of service connection for left knee 
disability was going to be reviewed.  The letter noted that 
the veteran's earlier claim was denied in February 2000 as 
not well grounded and that, in light of the veteran's request 
and a change in the law, a new decision would be made 
considering all the evidence as if the previous denial of 
February 2000 had never been made.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 114 
Stat. 2096 (2000).  

By a decision in November 2002, the RO denied the veteran's 
claim of service connection for left knee disability as 
secondary to service-connected right knee disability.  It is 
from the November 2002 decision that the present appeal 
arises as to this issue.

In this regard, the claim of service connection for left knee 
disability may now be reopened only if new and material 
evidence has been received since the last final disallowance 
of the claim in February 1991.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of whether new and material 
evidence has been received in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for left knee disability, the 
Board has reviewed the evidence received subsequent to the 
February 1991 RO denial and finds that new and material 
evidence has in fact been received.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, an 
October 2002 VA examination report indicating that the 
veteran now has current left knee disability, namely 
bipartite patella.  It was also suggested that the left knee 
disability may have been made worse by a service-connected 
disability.

The Board finds that the October 2000 VA examination report 
constitutes evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence tends to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to a 
current diagnosis and suggestion of secondary service 
connection.  At the time of the RO's final decision in 
February 1991, it was determined that the record did not 
contain evidence of treatment or a diagnosis of left knee 
disability.  What is different about the newly received 
evidence is that it now includes evidence that the veteran 
has a current diagnosis of left knee bipartite patella for 
which service connection may be awarded, something that was 
not shown previously by the medical evidence.  Moreover, the 
VA examiner implied that, although a service-connected right 
knee disability was not the cause of the veteran's left knee 
condition, service-connected right knee disability may have 
aggravated the left knee disability.  Consequently, it may be 
said that the evidence bears directly and substantially upon 
the issue at hand, is neither duplicative nor cumulative, and 
is so significant that it must be considered in order to 
decide fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for left 
knee disability is granted.


REMAND

Left Knee

In this case, the Board finds that further development of the 
medical opinion evidence is appropriate with respect to the 
issue of entitlement to service connection for left knee 
disability as secondary to service-connected right knee 
disability.  This is so because the October 2002 VA examiner 
suggested that service-connected right knee disability may 
have aggravated the left knee disability.  In this regard, 
the Board notes that service connection may be granted for a 
disability that results from disease or injury incurred in or 
aggravated by service, or for disability that is proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).  Notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant is to "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Based on a review of the evidence of record, it is unclear 
whether left knee disability - status post excision of 
bipartite patella of the left knee - has been aggravated by 
service-connected right knee disability.  In this regard, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on this point.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his secondary service 
connection claim, a new examination is necessary.  38 C.F.R. 
§ 19.9 (2003).

Right Hip

The Board notes that service connection for right hip 
disability as secondary to service-connected right knee 
disability was denied in an August 1997 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights with respect thereto, but he did not appeal.  Because 
the veteran did not appeal, the 1997 decision is now final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2003).

The veteran's application to reopen was received by VA in 
June 2001.  In his statement, he contended that service 
connection was warranted for the right hip as secondary to 
service-connected right knee disability.  

The RO wrote to the veteran in September 2002 and informed 
him that his claim of service connection for right hip 
disability secondary to service-connected right knee 
disability was going to be reviewed.  The letter noted that 
the veteran's earlier claim was denied in August 1997 and 
that the decision was final.  The RO provided the veteran 
with information on the need to present new and material 
evidence.

The record reflects that the RO thereafter proceeded to 
develop and adjudicate the June 2001 claim to reopen on the 
merits without regard to the final rating decision of August 
1997.  Nevertheless, in light of the finality of the 
referenced rating decision, the Board has re-characterized 
the issue on appeal.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

As noted above, the RO did not adjudicate the veteran's right 
hip claim as a claim to reopen.  The record additionally 
reflects that the RO did not specifically advise the veteran 
of the relevant law and regulations pertaining to claims 
based on new and material evidence.  38 C.F.R. § 3.156 
(2001).  In order to avoid any prejudice to the veteran, the 
Board concludes that the issue on appeal must be remanded for 
further procedural development.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any additional 
notification or development required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) is accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be 
specifically told of what is yet required 
of him to substantiate his claim for 
service connection for left knee 
disability, and his claim to reopen, and 
of the information or evidence that VA 
will yet obtain with respect to his 
claims.  38 C.F.R. § 3.159 (2003).  He 
should be specifically informed that he 
should submit any evidence in his 
possession that pertains to the claims on 
appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his left knee from November 2002 to 
the present.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  He 
should be given opportunity to provide 
the records.

3.  The RO should re-adjudicate the 
veteran's right hip claim as an 
application to reopen a claim of 
entitlement to service connection for a 
right hip disability as secondary to 
service-connected right knee disability.  
If the RO determines that new and 
material evidence sufficient to reopen 
the veteran's claim for service 
connection for right hip disability has 
been submitted, the RO should undertake 
any additional notification or 
development required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  
See Quartuccio, supra.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's left knee disability.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine the 
nature and probable etiology of the 
veteran's left knee disability.  The 
veteran's history, current 
complaints, and examination findings 
must be considered in detail by the 
examiner.  Opinions must include 
comment on whether the service-
connected right knee disability has 
caused or made worse any left knee 
disability.  If service-connected 
right knee disability (arthritis and 
instability) is found to have made 
worse any left knee disability, the 
degree of worsening caused by the 
service-connected disability should 
be described in detail, if possible.  
The rationale for the examiner's 
opinion(s) should be explained in 
detail.  All opinions should be 
explained in the context of other 
opinions of record, including the 
October 2002 VA opinion that 
addressed causation and aggravation 
by the service-connected right knee 
disability.  

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

7.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  
Additionally, if the veteran does not 
appear for the scheduled examination, the 
SSOC should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in April 2003.  
38 C.F.R. § 19.31 (2003).  If the claim 
to reopen is denied, the SSOC should also 
include citation to the version of 38 
C.F.R. § 3.156(a) in effect prior to 
August 29, 2001.  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this case in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



